                                                                      MLiifJ
                                                               U.S. DISTRICT COURT
                 IN THE UNITED STATES DISTRICT COURT               AUn'.KiT'' '/IV.
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION                2019 SEP "3 PH3M7

                                                              CLERK.
UNITED STATES OF AMERICA                                          so.L"t:^T:   G>;..

     V.                                        CR 115-066


RAFFAELE MANZI




                                 ORDER




     Before the Court in the captioned case is Defendant Raffaele

Manzi's request to terminate his five-year term of probation.                  The

Court is in possession of a report concerning Manzi's time on

probation from his supervising probation officer.             The Court will

not disclose the details here out of concern for Manzi's privacy.

The supervising probation officer recommends denial of Manzi's

request.     Upon   review,    the   Court   agrees   and    finds   that      the

community at large and Manzi himself are better served by continued

supervision.

     Upon the foregoing, Manzi's motion for early termination of

probation {doc. 39) is DENIED.

     ORDER   ENTERED   at     Augusta,   Georgia,     this              day    of

September, 2019.




                                         J. RANDApniALL, QHIEF JUDGE
                                         UNIT^D-^ATES DISTRICT COURT
                                                 (N DISTRICT OF GEORGIA
